...
...   -"!'"




              AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Page 1of1



                                                  UNITED STATES DISTRICT COURT
                                                             SOUTHERN DISTRICT OF CALIFORNIA

                                   United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                   v.                                      (For Offenses Committed On or After November I, 1987)


                                       Lucio Lopez-Lopez                                   Case Number: 3:19-mj-22340

                                                                                          David L Baker
                                                                                          Defendant s Attorney
                                                                                                                                D  .'
              REGISTRATION NO. 80909298
              THE DEFENDANT:                                                                       JUN 1 1 2019
               IZI pleaded guilty to count(s) 1 of Complaint                                 ,...., , ,.. '"''--:-;7 ·r~;· cc•.1rn
                                                        ~~~~~~~~~~~~~~--lr---P.t-.~~.~.~.,~.~.,.......;..~."-'-'"-'-'-_~,=.=.~.~~1~~~1A.+-~-

               0 was found guilty to count(s)                                          souTrE'\.:: c,31;:.:~i c;· L ·-'· 0 ; ;TY
                   after a plea of not guilty.                                                        -----
                   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
              Title & Section                   Nature of Offense                                                           Count Number(s)
              8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1

               D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~-




               0 Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                                           dismissed on the motion of the United States.

                                                          IMPRISONMENT
                     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
              imprisoned for a term of:
                                                                        J             I,.-.,
                                    0 TIME SERVED                       ~ ___         le_{_._ _ _ days

              IZI Assessment: $10 WAIVED IZI Fine: WAIVED
              IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
              the defendant's possession at the time of arrest upon their deportation or removal.
              D Court recommends defendant be deported/removed with relative,                            charged in case


                   IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
              of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
              imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
              United States Attorney of any material change in the defendant's economic circumstances.

                                                                                        Tuesday, June 11, 2019
                                                                                        Date of Imposition of Sentence



                                                                                        HIIisLtLOCK
                                                                                        UNITED STATES MAGISTRATE JUDGE



              Clerk's Office Copy                                                                                                       3:19-mj-22340
